EXHIBIT 32.2 CERTIFICATION Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Mercari Communications Group, Ltd. (the “Company”) on Form 10-Q for the period ended August 31, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report), Tim F. Holderbaum, as Chief Financial Officer of the Company hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of his knowledge, that: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Tim F. Holderbaum Tim F. Holderbaum Title: Chief Financial Officer(Principal Financial Officer) Date: October 14, 2013 This certification accompanies this Report pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed filed by the Company for purposes of Section 18 of the Securities Exchange Act of 1934, as amended.
